DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (Pub. No.: US 2019/0065995A1) and further in view of OKAJIMA (Pub. No.: US 2015/0370478A1).
With respect to claims 1, 9:
Takamaya discloses an information processing apparatus comprising a hardware processor which performs learning by a learning data set associated with a correct answer label for a preset problem and creates a machine learning model for estimating a correct answer to the preset problem for input data (parag.0034-0047); estimates the correct answer to the preset problem for the input data by using the machine learning model (parag. 0029-0030); in response to a user operation, determines a label indicating a result of the estimation as a correct answer label of the input data  (parag. 0007) or corrects the label to determine the corrected label as a correct answer label of the input data; and performs controlling so as to repeatedly execute (parag. 0144): creation of a machine learning model using the learning data set including the additionally registered learning data (parag. 0079): estimation of the correct answer for the input data using the created machine learning model (parag. 0029-0030): determination of the label indicating the result of the estimation as the correct answer label, or correction of the label and determination of the label as the correct answer label (parag. 0007):
Takamaya does not explicitly disclose registration of the Input data with the correct answer label determined in the learning data set
	OKAJIMA discloses disclose registration of the Input data with the correct answer label determined in the learning data set (parag. 0055).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of OKAJIMA into the teaching of Takamaya in order to provide an input support system, an input support method, and an input support program capable of supporting a user to enter information to various input boxes without specifying, in advance, a type of data that can be input.
With respect to claim 2:
Takamaya discloses the information processing apparatus according to claim 1, further comprising an operation interface that allows a user to select the problem among a plurality of options (parag. 0074 and 0097).
With respect to claim 3:
Takamaya discloses the information processing apparatus according to claim 1, wherein the learning data and the input data are images and the problem is region recognition for the images (parag. 0048, 0081)  

5.	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (Pub. No.: US 2019/0065995A1), OKAJIMA (Pub. No.: US 2015/0370478A1) as applied to claim 1 above and further in view of COX (Pub. No.: US 2016/0148077A1).
With respect to claim 4:
The rejection of claim 1 is incorporated; Takayama and OKAJIMA do not explicitly disclose image to be a medical image.
COX discloses medical image (parag. 0030). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of COX into the teaching of Takamaya in view of OKAJIMA in order to
provide ground-truth labels for regularization of machine-learning systems
With respect to claim 5:
Takayama discloses the information processing apparatus wherein, if the learning data set includes learning data that is not associated with the correct answer label, the 
With respect to claim 6:
Takamaya in view of COX discloses the information processing apparatus according to claim 5, wherein the hardware processor creates the correct answer label by performing a time-lapse difference process using medical images obtained by imaging a same subject as the learning data that is not associated with the correct answer label at different times (parag. 0144 od Takamaya and (parag. 0030 of COX which describe medical image).  
With respect to claim 7:
Takamaya discloses the information processing apparatus according to claim 5, wherein, if the learning data that is not associated with the correct answer label is a moving image, when the correct answer label is created in arbitrary one frame, the hardware processor performs a warping process on the created correct answer label to create a correct answer label of another frame image (parag. 0041-0045). 
With respect to claim 8:
Takamaya discloses the information processing apparatus according to claim 1, further comprising an operation interface that allow s a user to select a type of the machine learning model among a plurality of 10 options including at least a plurality of networks of deep learning (parag. 0111-0116).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649